January 18, 2017 VIA EDGAR United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC 20549-3628 Re: Progenics Pharmaceuticals, Inc. (the “Company”) – Request for Acceleration Registration Statement on Form S-3 Filed January 6, 2017 (File No. 333-215454) Ladies and Gentlemen: In accordance with Rule 461 under the Securities Act of 1933, as amended, we hereby join the Company’s request for acceleration of the above-referenced Registration Statement, as amended, requesting effectiveness for 4:30 p.m. Eastern Time on January 19, 2017, or as soon thereafter as is practicable. Very truly yours, CANTOR FITZGERALD & CO. By: /s/ Jeffrey Lumby Name:Jeffrey Lumby Title: Senior Managing Director
